Case 19-50680   Doc 121   Filed 11/16/20   Entered 11/16/20 16:54:43   Page 1 of 12
     Case 19-50680         Doc 121       Filed 11/16/20      Entered 11/16/20 16:54:43            Page 2 of 12




We are here to help! Katherine Katz has been assigned as the account relationship manager and will be the designated
representative for resolution, inquiries and submission of documents.

For any questions, we can be reached toll free Monday through Friday 8:00am to 9:00pm ET at 800-750-2518, to speak
with the assigned Relationship Manager Katherine Katz. If Katherine Katz is not available, another dedicated member of
our Home Retention Department will be available to answer any questions.

Our Customer Care Center may also be contacted at 800-449-8767, Monday through Friday 8:00 am to 9:00 pm, Saturday
8:00 am to 5:00 pm ET.



Sincerely,

Loan Servicing




                                                                                                OCWN_STND_ALNE_DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 2                                                    NMLS #
     Case 19-50680         Doc 121       Filed 11/16/20       Entered 11/16/20 16:54:43           Page 3 of 12




                               UNDERSTANDING NET PRESENT VALUE ("NPV")
During the application process, we calculate the Net Present Value ("NPV") of a modification. The NPV calculation requires
us to input certain financial information about the accountholder’s income and mortgage account, including the factors listed
below. The estimated cashflow to the owner of the account is currently $330,840.97, whereas the estimated cashflow of the
highest-value modification we could have offered is $696,111.03.

The NPV input values we used in this NPV evaluation are listed in the NPV Data Input Fields and Values chart in this notice.




                                                                                                OCWN STND ALNE DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 1                                                    NMLS #
     Case 19-50680         Doc 121       Filed 11/16/20        Entered 11/16/20 16:54:43              Page 4 of 12




                                      NPV INPUT DATA FIELDS AND VALUES

This table includes the information we used in the NPV calculation.
Please Note:
Fields that are blank may not apply to the account modification evaluation.



                                                                                                            Value used
    Input Data Fields                                      Explanation                                        in NPV
                                                                                                            calculation
   I. Borrower Information
   1. Current                  This field identifies your credit score as provided by one or more of
      Borrower Credit          the three national credit reporting agencies.                                     0
      Score
   2. Current Co-              If a co-borrower is listed on the mortgage, this field identifies the co-
      Borrower Credit          borrower's credit score as provided by one or more of the three
                               national credit reporting agencies.
      Score
   3. Monthly Gross            This field identifies the monthly gross income of all borrowers on the
                               mortgage before any payroll deductions or taxes.                                 N/A
      Income
   II. Property Information
                               This field identifies the 2-letter state code of the property securing the
   4. Property State           mortgage for which a loan modification is being applied.                         CT

   5. Property Zip             This field identifies the ZIP code of the property securing the
                               mortgage for which a loan modification is being applied.                        06824
      Code
                               This field identifies the estimated fair market value of the property for
   6. Property Value           which a loan modification is being applied that was used for this            $995,000.00
                               analysis.
                               This field identifies the method by which the property for which a
                               loan modification is being applied was valued (as noted in Field 6,
                               Property Value)
   7. Property                     1. Automated Valuation Model (AVM)                                            3
      Valuation Type               2. Exterior Broker Price Opinion (BPO) /Appraisal (as-is value)
                                   3. Interior BPO/Appraisal (as-is value)

                               This field uses codes to identify the occupancy of the property for
                               which a modification is being applied.
   8. Occupancy                                                                                                  1
                               The servicer will use a code of 1, 3 or 4 for owner-occupied properties
                               and will use a code of 2 for non-owner-occupied properties.
   III. Mortgage Information
   9. Data Collection          This field identifies the date on which we collected the Unpaid
                               Principal Balance and other data used in the NPV analysis.                    06/30/2020
      Date

                                                                                                OCWN STND ALNE DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 2                                                    NMLS #
    Case 19-50680         Doc 121       Filed 11/16/20       Entered 11/16/20 16:54:43                Page 5 of 12




                                                                                                          Value used
   Input Data Fields                                     Explanation                                        in NPV
                                                                                                          calculation
                             This field identifies the owner of the mortgage for which a loan
                             modification is being applied.
                                 1. Fannie Mae
                                 2. Freddie Mac
  10. Investor Code              3. Owned by a private investor other than us, your servicer
                                                                                                                3
                                 4. Owned by us, your servicer, or an affiliated company
                                 5. Ginnie Mae

  11. Unpaid Principal       This field identifies the amount of the mortgage for which a
      Balance at             modification is being applied at the time it was originated (i.e., the        $595,000.00
                             amount borrowed).
      Origination
  12. First Payment          This field identifies the date the first payment on the mortgage for
      Date at                which a modification is being applied was due after it was originated.         08/01/2004
      Origination

                             This field uses codes to identify the type of mortgage held prior to
                             the most recent application for a modification:
  13. Product Before             1. Adjustable Rate Mortgage (ARM) and/or Interest Only                         2
      Modification
                                 2. Fixed Rate


                             This field applies only if the type of mortgage held prior to the most
                             recent application for a modification is an Adjustable Rate Mortgage
  14. Adjustable Rate        (ARM) loan.
      Mortgage (ARM)
      Reset Date             This field identifies the date on which the next ARM reset was due
                             to occur, as of the Data Collection Date (Field 9).

                             This field identifies the rate at which the mortgage was expected to
                             change based on when the next reset date (Field 14) is scheduled
                             to occur. Please review the mortgage documents for information on
                             how your mortgage's rate is recalculated at its reset date.
  15. Next Adjustable
      Rate Mortgage          If the reset date on the ARM loan is within 120 days of the Data
      (ARM) Reset            Collection Date, the value in this field is the expected interest rate
      Rate                   on the mortgage at the next reset date.

                             If the reset date on the ARM loan is more than 120 days from the
                             Data Collection Date, the value in this field is the current interest rate
                             at the time of NPV evaluation.




                                                                                               OCWN STND ALNE DENL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
credit obligation terms are not fulfilled.
                                                      Page 3                                                    NMLS #
    Case 19-50680         Doc 121       Filed 11/16/20       Entered 11/16/20 16:54:43               Page 6 of 12




                                                                                                         Value used
   Input Data Fields                                     Explanation                                       in NPV
                                                                                                         calculation
                             This field identifies the unpaid amount of principal (amount borrowed)
  16. Unpaid Principal
                             on the mortgage for which a loan modification is being applied as of
      Balance Before         the Data Collection Date. It does not include any unpaid interest or
                                                                                                          $721,964.58
      Modification           other amounts that may be owed.
  17. Remaining Term         This field identifies the remaining number of months left to pay under
                             the term of the mortgage for which a modification is being applied as
      (# of Payment
                             of the Data Collection Date. Please review the mortgage documents                279
      Months                 (including any permanent modification documentation, if previously
      Remaining)             modified) for information about the term of the mortgage.
                             This field shows the amount of principal and interest scheduled to
                             be paid each month as of the Data Collection Date.
                                  a. If the loan had an adjustable rate scheduled to reset within
                                      120 days, this field will reflect the principal and interest
                                      payment associated with the new interest rate.
                                  b. If the loan had an adjustable rate scheduled to reset after
                                      120 days, this field will reflect the current scheduled monthly
                                      mortgage payment and the note interest rate in effect at the
  18. Principal and                   time of evaluation.
      Interest                    c. If the mortgage is an Interest Only loan and is still in the
                                                                                                           $3,173.31
      Payment Before                  interest-only period, the value in this field is the interest
      Modification                    payment that was due each month.
                                  d. If the mortgage is a negative-amortizing loan, the value in
                                      this field is the greater of:
                                      a) the principal and interest payment sent on the most
                                      recent payment date; or
                                      b) the minimum payment required on the loan.

                             If there was a prior modification trial period plan or permanent
                             modification, the value in this field is the modified payment.
  19. Monthly Real           This field identifies the monthly cost of the real estate taxes. If taxes
                             are paid annually, this amount will be 1/12th of the annual cost.             $1,350.06
      Estate Taxes
  20. Monthly Hazard         This field identifies the monthly cost of the hazard and flood insurance
      and Flood              coverage. If the premium is paid annually, this amount will be 1/12th          $762.35
                             of the annual cost.
      Insurance
                             This field identifies the monthly homeowner's or condominium
                             association fee payment. If your homeowner's or condominium
  21. Homeowners
                             association fees are paid annually, this will be 1/12th of the annual
      Association            cost.
                                                                                                             $0.00
      Dues/Fees
                             If the property has no association fee payments, this field is blank.
                             This field identifies the future monthly escrow shortages, if any.
  22. Escrow
                                                                                                           $9,122.27
      Shortage               If the property has no future monthly escrow shortages, this field is

                                                                                               OCWN STND ALNE DENL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
credit obligation terms are not fulfilled.
                                                      Page 4                                                    NMLS #
    Case 19-50680         Doc 121       Filed 11/16/20       Entered 11/16/20 16:54:43             Page 7 of 12




                                                                                                        Value used
   Input Data Fields                                     Explanation                                      in NPV
                                                                                                        calculation
                             blank.
  23. Months Past            This field identifies the number of mortgage payments required to the
                                                                                                             109
      Due                    mortgage current, as of the Data Collection Date.
  24. Mortgage
                             This field identifies the percentage of private mortgage insurance
      Insurance
                             coverage on the mortgage requested to be modified. If there is no
      Coverage               private mortgage insurance applicable, this field is blank.
      Percent
                              This field identifies the capitalized unpaid principal balance, including
  25. Capitalized UPB
                              all outstanding principal, accrued interest and escrow advances as of     $518,413.70
      Amount                  the Data Collection Date.
  IV. Proposed Modification Information
  The fields below describe the proposed modification that was calculated by the servicer according to the program
  guidelines (subject to investor restrictions) that were used in the Net Present Value (NPV) evaluation.
                              This field identifies the initial date that the Net Present Value
   26. NPV Date               evaluation was conducted on the mortgage for which a modification          06/30/2020
                              is being applied.
                              This field identifies the total amount of costs and fees that would have
   27. Modification           been paid by the investor (owner) of the loan, if this account is
                                                                                                             $0
       Fees                   approved for a modification. It includes expenses such as notary fees,
                              property valuation, credit report and other required fees.
   28. Unpaid Principal This field identifies the beginning principal balance on which the
                              applicant would have been required to pay interest if a Streamline
       Balance under
                              modification had been received.
      proposed
      Streamline             It is likely to be different than the current principal balance because
      Modification           it includes amounts owed for missed mortgage payments and
      (Net of                                                                                           $1,239,131.34
                             unpaid expenses that are allowed to be added (capitalized) to the
      Forbearance &          principal balance. Additionally, it may be reduced by proposed
      Principal              principal forbearance (Field 32) or proposed principal forgiveness
                             (Field 33).
      Reduction)

  29. Interest Rate          This field identifies the starting interest rate of the proposed
      under proposed         Streamline modified mortgage. This rate is fixed for at least the first       3.125%
      Streamline             five years after modification.
      Modification
  30. Amortization
      Term under             This field identifies the number of months left to pay the proposed
      proposed               Streamline modified mortgage.                                                   167
      Streamline
      Modification
  31. Principal and
                             This field identifies the amount of the monthly principal and interest
      Interest               payment on the proposed Streamline modified mortgage.
                                                                                                          $4,525.63
      Payment under

                                                                                               OCWN STND ALNE DENL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
credit obligation terms are not fulfilled.
                                                      Page 5                                                    NMLS #
    Case 19-50680         Doc 121       Filed 11/16/20      Entered 11/16/20 16:54:43            Page 8 of 12




                                                                                                        Value used
   Input Data Fields                                     Explanation                                      in NPV
                                                                                                        calculation
      proposed
      Streamline
      Modification
  32. Principal              This field identifies the amount of principal the loan’s investor was
      Forbearance            willing to forbear on the proposed Streamline modified mortgage.
      under proposed         You would still owe this amount, but would not be charged interest on          $0.00
      Streamline             it, and no payments would have been due on this amount until the
      Modification           loan was paid off.
  33. Principal
      Forgiveness
      Amount under           This field identifies the amount of principal the loan’s investor was
                             willing to forgive under the proposed Streamline modified mortgage.            $0.00
      proposed
      Streamline
      Modification




                                                                                               OCWN STND ALNE DENL
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
credit obligation terms are not fulfilled.
                                                      Page 6                                                    NMLS #
     Case 19-50680         Doc 121       Filed 11/16/20      Entered 11/16/20 16:54:43            Page 9 of 12




What should be done if there is disagreement with the reason(s) for non-approval?

If there is disagreement with the reason(s) for non-approval, please contact us at:

                                                PHH Mortgage Services
                                                Escalations Department
                                                     P.O. Box 5432
                                                Mount Laurel, NJ 08054
                                      Email: EscalatedCases@mortgagefamily.com




                                                                                                OCWN STND ALNE DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 1                                                    NMLS #
         Case 19-50680         Doc 121       Filed 11/16/20      Entered 11/16/20 16:54:43            Page 10 of
                                                        12




                                      ADDITIONAL ASSISTANCE IS AVAILABLE
If financial hardship is being experienced, housing counseling may be a way to help manage finances. We recommend
contacting a HUD-approved agency for assistance in keeping the home. This assistance is available at no charge.

  HUD Approved Housing Counseling                       (800) 569-4287        www.HUD.gov
  Homeowner's HOPE Hotline Number                       (888) 995-4673        www.hopenow.com
  Fannie Mae Assistance Program                         (800) 232-6643        www.knowyouroptions.com
  Consumer Financial Protection Bureau (CFPB)           (855) 411-2372        www.consumerfinance.gov/mortgagehelp/
  Freddie Mac Assistance Program                                              http://myhome.freddiemac.com/



To submit a qualified written request, a notice of error or a request for information, the following address must be used:

                                                  PHH Mortgage Services
                                                      PO Box 66002
                                                  Lawrenceville, NJ 08648




                                                                                                OCWN STND ALNE DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 1                                                    NMLS #
         Case 19-50680           Doc 121       Filed 11/16/20        Entered 11/16/20 16:54:43              Page 11 of
                                                          12




                                           ALTERNATIVES TO FORECLOSURE
         Account Refinance option: This an option to apply for a new mortgage and pay off the existing lien, if favorable
          terms are obtained making the current payment more affordable.

         Account Modification option: An account modification may change one or more terms of the original mortgage
          agreement. This may include a change in interest rate, account balance or term, which may lower the mortgage
          payment and bring the account current. Contact us for more information on available modification programs, as
          this option may be limited based on the non-approval reason included in this notice.


         Sale of the property: If there is an inability to continue paying the mortgage payment, the best option may be to
          find more affordable housing. As an alternative to foreclosure, it may be possible to sell the property and use the
          proceeds to pay off the current lien.

         Short Sale: If the value of the property has declined, and the property cannot be sold for an amount sufficient to
          pay the current lien in full, it may be possible to sell it for less than the full payoff amount to satisfy the lien.

         Deed in Lieu of Foreclosure: If an attempt to sell the property has been unsuccessful, it may be possible to
          voluntarily return the deed to satisfy the lien and avoid foreclosure.

                                                     LEGAL DISCLOSURES




Notice regarding Credit Discrimination: The Federal Equal Credit Opportunity Act prohibits creditors from discriminating
against credit applicants on the basis of race, color, religion, national origin, sex, marital status, age (provided the applicant
has the capacity to enter into a binding contract), because all or part of the applicant's income derives from any public
assistance program, or because the applicant has in good faith exercised any right under the Consumer Credit Protection
Act. The federal agency that administers compliance with this law concerning this creditor is Federal Trade Commission,
Equal Credit Opportunity, Washington, D.C. 20580.

Notice Regarding Bankruptcy: Please be advised that if the account is part of an active Bankruptcy case or if the
account has received an Order of Discharge from a Bankruptcy Court, this letter is in no way an attempt to collect either a
pre-petition, post-petition or discharged debt. If the bankruptcy case is still active, no action will be taken in willful violation
of the Automatic Stay. If the account has received an Order of Discharge in a Chapter 7 case, any action taken by us is
for the sole purpose of protecting our lien interest in the underlying mortgaged property and is not an attempt to recover
any amounts from the accountholder(s) personally. Finally, if the account is in an active Chapter 11, 12 or 13 bankruptcy
case and an Order for Relief from the Automatic Stay has not been issued, the accountholder(s) should continue to make
payments in accordance with the plan.



                                                                                                OCWN_STND_ALNE_DENL
 This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that
 purpose. However, if the debt is in active bankruptcy or has been discharged through bankruptcy, this communication is
 purely provided to you for informational purposes only with regard to our secured lien on the above referenced property. It
 is not intended as an attempt to collect a debt from you personally. As may be required by state law, you are hereby notified
 that a negative credit report reflecting on an accountholder’s credit record may be submitted to a credit reporting agency if
 credit obligation terms are not fulfilled.
                                                       Page 1                                                    NMLS #
 Case 19-50680        Doc 121     Filed 11/16/20     Entered 11/16/20 16:54:43             Page 12 of
                                             12

                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION

DANIEL THOMAS GUILFOILE                                :               CHAPTER 13
  DEBTOR                                               :               CASE NO. 19-50680

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR ASSET BACKED SECURITIES
CORPORATION HOME EQUITY LOAN TRUST
2004-HE6, ASSET BACKED PASS-TRHOUGH
CERTIFICATES, SERIES 2004-HE6
   MOVANT
VS.
                                                                       NOVEMBER 16, 2020
DANIEL THOMAS GUILFOILE, DEBTOR
ROBERTA NAPOLITANO, TRUSTEE
   RESPONDENTS

                                          CERTIFICATION
         I hereby certify that a copy of the foregoing was served upon all of the following parties,
 either by operation of the Court's electronic filing system or first class mail, on this 16th day of
 November, 2020.


 Daniel Thomas Guilfoile
 60 Rowland Road
 Fairfield, CT 06824
 (Pro Se Debtor)

 Roberta Napolitano                                        (served via ECF notification)
 10 Columbus Boulevard
 6th Floor
 Hartford, CT 06106
 (Trustee)

 U.S. Trustee                                                (served via ECF notification)
 Office of the U.S. Trustee
 Giaimo Federal Building
 150 Court Street, Room 302
 New Haven, CT 06510

                                                      /s/ Linda St. Pierre
                                                      Linda St. Pierre
